EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Amendment No. 1 to Registration StatementNo. 333-163649of our reports dated February 26, 2009 (which reports express an unqualified opinion and include an explanatory paragraph referring to the Company adopting Statement of Financial Accounting Standards No. 157, Fair Value Measurements effective January 1, 2008), relating to the consolidated financial statements and financial statement schedule of Community Health Systems, Inc., and the effectiveness of Community Health Systems, Inc.'s internal control over financial reporting, appearing in the Company’s Annual Report on Form 10-K, for the year ended December 31, 2008 and to the reference to us under the heading “Experts” in the Prospectus which is part of this Registration Statement. /s/ Deloitte & Touche
